IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-CC-00336-COA

ANTHONY ROBINSON                                                         APPELLANT

v.

MISSISSIPPI DEPARTMENT OF                                                  APPELLEE
EMPLOYMENT SECURITY

DATE OF JUDGMENT:                        02/06/2015
TRIAL JUDGE:                             HON. ANDREW K. HOWORTH
COURT FROM WHICH APPEALED:               MARSHALL COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  ANTHONY ROBINSON (PRO SE)
ATTORNEYS FOR APPELLEE:                  ALBERT B. WHITE
                                         ANNA CRAIN CLEMMER
NATURE OF THE CASE:                      CIVIL - STATE BOARDS AND AGENCIES
TRIAL COURT DISPOSITION:                 AFFIRMED MISSISSIPPI DEPARTMENT
                                         OF EMPLOYMENT SECURITY BOARD OF
                                         REVIEW’S FINDINGS THAT CLAIMANT
                                         ABANDONED HIS JOB AND THEREFORE
                                         WAS NOT ENTITLED TO
                                         UNEMPLOYMENT BENEFITS
DISPOSITION:                             AFFIRMED - 05/17/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., ISHEE AND BARNES, JJ.

      ISHEE, J., FOR THE COURT:

¶1.   Sedona Staffing fired Anthony Robinson pursuant to Sedona Staffing’s attendance

policy. After Robinson’s termination, he filed for unemployment benefits. A claims

examiner from the Mississippi Department of Employment Security (MDES) investigated

and found that Robinson voluntarily quit without good cause and was, therefore, ineligible

to receive unemployment benefits. Robinson appealed. After a hearing, an administrative
judge (ALJ) agreed with MDES, and held that Robinson violated Sedona Staffing’s

attendance policy. Robinson appealed to MDES’s Board of Review, which adopted the

ALJ’s findings and conclusions. Robinson appealed the ALJ’s decision to the Marshall

County Circuit Court, which also affirmed MDES’s judgment. Still aggrieved, Robinson

now appeals to this Court. For the following reasons, we affirm.

                                         FACTS

¶2.    Robinson had been employed as a material handler for Sedona Staffing from

December 27, 2012, until he failed to show up for work without notification for three

consecutive days beginning on August 30, 2013. On September 10, 2014, over a year after

his termination, Robinson filed an initial claim for unemployment benefits. A claims

examiner from MDES investigated. According to the claims examiner’s report, Robinson

was arrested on August 30, 2013, and was incarcerated until September 18, 2014. The claims

examiner found that neither Robinson nor someone on his behalf contacted Sedona Staffing

regarding Robinson’s incarceration status. As a result, the claims examiner found that

Robinson voluntarily quit without good cause because he failed to take steps to protect his

job.

¶3.    Robinson appealed. An ALJ conducted a telephonic hearing with Robinson and

Salvadore Balderamma, an office manager testifying on behalf of Sedona Staffing. During

that hearing, Balderamma explained that they had an attendance policy that if there was “no

call/no show after three days,” it was considered self-termination. Balderamma also stated

that they tried to no avail to reach Robinson. Furthermore, Balderamma explained that had



                                            2
he been informed of Robinson’s incarceration status, Robinson’s employment status would

have been handled differently. When asked about the attendance policy, Robinson admitted

that he was aware of the policy. Robinson stated that he had been incarcerated for one year

and one week, and was not allowed a telephone call during that time. He did see family

members during that time, but not within his first three days of incarceration. Robinson

stated that he asked the judge involved in his criminal case to notify Robinson’s work about

his status on his behalf. Nonetheless, Balderamma, during the telephonic hearing, stated that

the hearing was the first time that he had heard about Robinson’s incarceration. The ALJ

ultimately found that Robinson had not “shown good cause under the [l]aw for voluntarily

leaving his employment and would not be entitled to receipt of benefits.”

¶4.     Robinson appealed this decision to MDES’s Board of Review, which adopted the

findings of facts and opinion, and affirmed the ALJ’s decision. Robinson appealed the

Board’s decision to the circuit court, which affirmed the Board’s decision on the grounds that

it was “supported by substantial evidence and the applicable law.” Aggrieved, Robinson now

appeals the circuit court’s judgment.

                                LAW AND DISCUSSION

¶5.    Mississippi Code Annotated section 71-5-531 (Supp. 2015) provides that the Board's

findings of fact are conclusive if supported by evidence and if no fraud is involved, as is the

case before us. Therefore, on appeal, this Court’s jurisdiction is “confined to questions of

law.” Id. “If substantial evidence supports the [B]oard's fact-finding and the relevant law

was properly applied to the facts, the appellate court must affirm.” Barnett v. Miss. Emp't



                                              3
Sec. Comm'n, 583 So. 2d 193, 195 (Miss. 1991). “This Court must not reweigh the facts of

the case or insert its judgment for that of the agency.” Allen v. Miss. Emp’t Sec. Comm’n,

639 So. 2d 904, 906 (Miss. 1994) (citation omitted).

¶6.    Robinson points to his incarceration as the reason he was unable to notify Sedona

Staffing. However, Robinson was well aware of the attendance policy, specifically the three-

day “no show/no call” rule, which provided the grounds for Robinson’s status as having

voluntarily left his employment without good cause. The record also reveals that Robinson

admitted that, upon his release, he did not go to Sedona Staffing to explain, nor is there

evidence that Robinson tried to regain employment with Sedona Staffing. Finally, nothing

in the record indicates that Robinson asked his family members who visited him during his

incarceration to relay his status to Sedona Staffing.

¶7.    Under Mississippi's unemployment-compensation law, a person is disqualified from

receiving benefits if he left work voluntarily without good cause. Miss. Code Ann. § 71-5-

513(A)(1)(a) (Supp. 2015). The burden of proving good cause for leaving one's employment

voluntarily rests with the employee. Miss. Code Ann. § 71-5-513(A)(1)(c) (Supp. 2015);

see also Hoerner Boxes Inc. v. Miss. Emp’t Sec. Comm'n, 693 So. 2d 1343, 1346 (Miss.

1997). We cannot find that the Board, by adopting the ALJ’s ruling, erred in its findings of

facts or its application of the law. As such, we affirm the circuit court’s judgment.

¶8.  THE JUDGMENT OF THE MARSHALL COUNTY CIRCUIT COURT IS
AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
JAMES, WILSON AND GREENLEE, JJ., CONCUR.



                                              4